DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 15th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 4, and 19-21 were amended. Claims 1-21 are currently pending. 
The amendment to the specification has been entered.
The Specification was objected to because of informalities. The Specification has been amended. The objection has been overcome and it withdrawn.
Claim 4 was objected to because of informalities. Claim 4 has been amended as suggested. The objection has been overcome and is withdrawn.
Claims 1-21 were rejected under 35 U.S.C. 112(b) as being indefinite. Claim 1 and claim 20 have been amended. The rejections of claim 1, claim 20, and their dependent claims 2-19 and 21, under 35 U.S.C. 112(b), have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments, filed on April 15th, 2022, with respect to claim 1 and claim 10 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on April 15th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the combination of limitations including “providing a first semiconductor wafer comprising mostly functional first devices and a few non-functional first devices in a first grid pattern; providing a second semiconductor wafer comprising second devices in a second grid pattern; removing the non-functional first devices from the first semiconductor wafer in respective individual first transfer printing steps; transferring a plurality of the functional first devices from the first semiconductor wafer to the associated second devices of the second semiconductor wafer in a second transfer printing step”, and in combination with the rest of limitations recited in claim 1.
Regarding to claim 20, the prior art fails to anticipate or render obvious the combination of limitations including “providing a first semiconductor disk comprising mostly functional first devices and a few non-functional first devices in a first grid pattern; providing a second semiconductor disk comprising second devices in a second grid pattern; removing the non-functional first devices from the first semiconductor disk in respective individual first transfer printing steps; transferring a plurality of the functional first devices from the first semiconductor disk to associated second devices of the second semiconductor disk in a second transfer printing step; and transferring individual functional first devices of the first semiconductor disk to second devices not having first devices printed thereon in respective individual third transfer printing steps.”
Claims 2-19 and 21 are dependent from the allowable claims, thus they are allowable.
Please note that in the claims, the numbers in inside the parentheses are not considered as limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828